t c no united_states tax_court james a rochelle petitioner v commissioner of internal revenue respondent docket no filed date r mailed to p a notice_of_deficiency which failed to provide a date in the section entitled last day to file a petition with the united_states tax_court l e the petition date although p received the notice within several days of its mailing p did not file his petition with this court until days after expiration of the 90-day period prescribed by sec_6213 i r c held r’s failure to provide the petition date in accordance with sec a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 does not render the notice_of_deficiency invalid held further p’s petition is not rendered timely by the operation of the last sentence of sec_6213 i r c lawrence r jones jr for petitioner denise g dengler for respondent opinion vasquez judge respondent determined the following deficiencies in federal_income_tax and sec_6662 accuracy- related penalties penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number this case is before the court on the parties’ cross-motions to dismiss for lack of jurisdiction petitioner has moved for dismissal in his favor on the ground that respondent’s notice_of_deficiency is invalid respondent moves for dismissal in his favor on the ground that the petition in this case was not timely filed a hearing was held with respect to these motions on date unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in austin texas at the time the petition in this case was filed petitioner is an attorney who performed legal services in the dallas texas area during the years at issue the facts necessary to decide the motions are few and they are based on the parties’ stipulations on date respondent sent petitioner a notice_of_deficiency via certified mail the notice was sent to petitioner’s last_known_address in austin texas although the exact date of delivery cannot be ascertained from the u s postal service delivery receipt the parties agree that petitioner received the notice_of_deficiency on or about date after the heading date located in the upper right corner of the notice_of_deficiency appears a stamped date of date also in the upper right corner of the notice_of_deficiency appears a heading entitled last day to file a petition with the united_states tax_court the space immediately following this heading is blank and nowhere else within the notice does the commissioner provide the specific calendar date on which petitioner can last timely file a petition with this court the body of the notice_of_deficiency does however contain the following passage regarding the timing considerations for filing a petition with this court if you want to contest this deficiency in court before making any payment you have days from the above mailing date of this letter days if addressed to you outside of the united_states to file a petition with the united_states tax_court for a ' the notice_of_deficiency was also mailed to tom gilbert a certified_public_accountant listed as petitioner’s representative under a power_of_attorney - - redetermination of the deficiency the time in which you must file a petition with the court or days as the case may be is fixed by law and the court cannot consider your case if your petition is filed late petitioner mailed his petition to the court on date and the petition was received on date the parties have stipulated that these dates are and days after the mailing of the notice_of_deficiency respectively discussion there are two prerequisites to this court’s jurisdiction to redetermine a deficiency the issuance of a valid notice_of_deficiency by the commissioner and the timely filing of a petition with the court by the taxpayer see rule a c 93_tc_22 91_tc_1019 83_tc_626 the parties have each moved this court to dismiss for lack of jurisdiction albeit on different grounds petitioner moves to dismiss on the ground that the notice_of_deficiency issued by respondent is invalid respondent moves to dismiss on the ground that the petition filed in this case was untimely if the notice_of_deficiency is found to be invalid we must dismiss in petitioner’s favor regardless of whether the taxpayer’s petition was timely filed see 74_tc_430 accordingly we shall first address the validity of respondent’s notice - - a validity of notice_of_deficiency petitioner contends that the notice_of_deficiency issued by respondent is invalid on account of its failure to specify the last possible date on which petitioner could file a timely petition with this court the petition date as required by section a of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 section of rra provides in full as follows a in general --the secretary_of_the_treasury or the secretary’s delegate shall include on each notice_of_deficiency under sec_6212 of the internal_revenue_code_of_1986 the date determined by such secretary or delegate as the last day on which the taxpayer may file a petition with the tax_court b later filing deadlines specified on notice_of_deficiency to be binding --subsection a of sec_6213 relating to restrictions applicable to deficiencies petition to tax_court is amended by adding at the end the following new sentence any petition filed with the tax_court on or before the last date specified for filing such petition by the secretary in the notice_of_deficiency shall be treated as timely filed c effective date --subsection a and the amendment made by subsection b shall apply to notices mailed after date sec a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 has not been incorporated as a provision of the internal_revenue_code nonetheless this provision has the force of law see 114_tc_489 see also 508_us_439 stating that an uncodified provision shall have the force of law as long as the provision is in the statutes at large petitioner notes that the commissioner’s obligation to provide the petition date in the notice_of_deficiency is described in mandatory terms petitioner argues that respondent’s failure to provide the petition date as required renders the notice invalid we recently addressed section a of rra in 114_tc_489 the taxpayer in smith received a notice_of_deficiency mailed after date which failed to specify the last day for filing a timely tax_court petition the taxpayer therein nonetheless filed his petition within the 90-day period prescribed by sec_6213 we rejected the taxpayer’s argument that the notice_of_deficiency was rendered invalid by the commissioner’s failure to comply with section a of rra instead we held that where the commissioner fails to provide the petition date on the notice_of_deficiency but the taxpayer nonetheless receives the notice and files a timely petition the notice is valid see id pincite unlike the taxpayer in smith petitioner did not file his petition within the 90-day period prescribed by sec_6213 petitioner therefore argues that our decision in smith does not foreclose his argument that the notice_of_deficiency in this case is invalid despite the fact that petitioner filed his petition beyond the statutory period we hold that the notice in this case is valid we explain our reasoning below sec_6212 provides that if the commissioner determines a deficiency in income_tax he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail the purpose of this provision is to provide the taxpayer with actual notice of the deficiency in a timely manner so that the taxpayer will have an opportunity to seek a redetermination of such deficiency in the prepayment forum offered by this court see smith v commissioner supra pincite 89_tc_1063 affd 886_f2d_1237 9th cir in this case the notice_of_deficiency was received by petitioner within days of its mailing the statutory goal of providing the taxpayer with actual notice of the deficiency determination in a timely manner was therefore satisfied although the notice_of_deficiency failed to provide the petition date the notice was by no means devoid of information regarding the time frame in which petitioner had to file his tax_court petition the notice clearly stated that the petition had to be filed within days of the mailing of the notice in addition the necessity of filing a timely petition was emphasized in underscored type furthermore petitioner was not prejudiced by the respondent’s failure to specify the petition date in the notice the legislative materials accompanying section of rra reveal that congress was concerned about taxpayers who due to a --- - miscalculation of the filing period under sec_6213 would foreclose their ability to litigate their deficiencies ona prepayment basis by filing their petitions late below is an excerpt from the senate_finance_committee report accompanying rra present law taxpayers must file a petition with the tax_court within days after the deficiency_notice is mailed days if the person is outside the united_states sec_6213 if the petition is not filed within that time period the tax_court does not have jurisdiction to consider the petition reasons for change the committee believes that taxpayers should receive assistance in determining the time period within which they must file a petition in the tax_court and that taxpayers should be able to rely on the computation of that period by the irs explanation of provision the provision requires the irs to include on each deficiency_notice the date determined by the irs as the last day on which the taxpayer may file a petition with the tax_court the provision provides that a petition filed with the tax_court by this date is treated as timely filed s rept pincite 1998_3_cb_537 see also h rept part pincite 1998_3_cb_373 petitioner does not claim that his failure to timely file his petition was a product of a miscalculation of the filing period indeed given that his petition was filed days late we would find any such claim implausible rather petitioner points only --- - to respondent’s technical noncompliance with section a of rra as a means of invalidating the deficiency_notice as we noted in smith v commissioner supra pincite congress did not specify what consequences were to follow from the commissioner’s failure to provide the petition date in the notice_of_deficiency we conclude that section a of rra does not require invalidating the notice under the present circumstances b timeliness of petition petitioner concedes that his petition was filed outside the filing period set forth in the first sentence of sec_6213 petitioner nonetheless contends that his petition is rendered timely by the operation of the last sentence of sec_6213 added by section b of rra as amended sec_6213 reads in pertinent part as follows sec_6213 time for filing petition and restriction on assessment --within days or days if the notice is addressed to a person outside the united_states after the notice_of_deficiency authorized in sec_6212 is mailed not counting saturday sunday or a legal_holiday in the district of columbia as the last day the taxpayer may file a petition with the tax_court for a redetermination of the deficiency except as otherwise provided in sec_6851 sec_6852 or sec_6861 no assessment of a deficiency in respect of any_tax imposed by subtitle a or b chapter or and no levy or proceeding in court for its collection shall be made begun or prosecuted until such notice has been mailed to the taxpayer nor until the expiration of such day or 150-day period as the case may be nor if a petition has been filed with the tax_court until the decision of the tax_court has become final any petition filed with the tax_court on or before the last date specified for filing such petition by the -- - secretary in the notice_of_deficiency shall be treated as timely filed emphasis added in his petition and his objection to respondent’s motion to dismiss petitioner argues that the last sentence of sec_6213 requires that where the commissioner fails to provide the petition date in the notice_of_deficiency any petition filed by the taxpayer will be treated as having been timely filed accordingly petitioner contends that his petition is timely under sec_6213 despite the fact that it was filed days after expiration of the 90-day period prescribed by the first sentence of that section respondent does not address at length the merits of petitioner’s argument described above rather respondent simply denies that the last sentence of sec_6213 operates to treat petitioner’s petition as having been timely filed implicit in respondent’s denial is his contention that the last sentence of sec_6213 has no application in this case we begin our analysis with the actual text of the provision in dispute the relief offered by the last sentence of sec_6213 that is treating the petition as having been timely petitioner’s argument if accepted would afford taxpayers who receive a deficiency_notice lacking the petition date with an unlimited time period in which to timely file their tax_court petitions we note that the existence of an unlimited filing period could produce uncertainty as to a the ability of the commissioner to assess the determined deficiency given the restriction contained in the second sentence of sec_6213 and b the tolling of the period of limitations on assessment provided by sec_6503 filed even where the petition is filed after expiration of the period prescribed by the first sentence of sec_6213 is predicated upon the filing of a petition on or before the last date specified for filing such petition by the secretary emphasis added the parties differ on what effect the absence of an actual last date specified has on petitioner’s ability to satisfy the condition to relief petitioner argues that where the petition date is not specified by the commissioner in the notice_of_deficiency the condition to relief under the last sentence of sec_6213 is satisfied by the mere filing of a petition petitioner appears to interpret the statute to provide that the petition is rendered timely because it was not filed after the last date specified in the deficiency_notice this however is not how the statute reads the statute reguires the petition to be filed on or before the last date specified in the notice_of_deficiency because the last date for filing a timely tax_court petition was not specified by the deficiency_notice in this case the petition could not be filed on or before any such date a textual analysis of the last sentence of sec_6213 therefore supports respondent’s position that such provision does not apply in the present case respondent’s position finds further support in the legislative_history behind the amendment to sec_6213 - after noting the requirement that the commissioner specify the petition date in the notice_of_deficiency the senate_finance_committee report explained that the taxpayer should be able to rely on the computation of that period by the irs s rept pincite 1998_3_cb_537 see also h rept part pincite 1998_3_cb_373 this passage indicates that the justification behind the addition of the last sentence of sec_6213 was to protect those taxpayers who absent some form of relief would have detrimentally relied on the commissioner’s miscalculation of the petition date the theory of detrimental reliance assumes the actual provision of misleading information upon which a party could rely this case however does not involve the provision of misinformation although petitioner appears to argue on brief that the failure to provide the petition date in the notice led him to believe that he did not have to file his petition within the 90-day period we find such argument implausible as discussed above the notice_of_deficiency issued to petitioner clearly provided that his petition had to be filed within days of the mailing of the notice and it emphasized the consequence petitioner’s specific argument reads as follows petitioner received the notice_of_deficiency but did not file a petition with the tax_court within days from the date of the notice_of_deficiency since the notice_of_deficiency did not specify the last date on which petitioner could file a petition of not doing so we do not believe that a reasonable person let alone one with petitioner’s legal training would interpret the mere absence of a stamped petition date following the heading last date to file a petition with the united_states tax_court as the grant of an unlimited filing period particularly given the express provisions to the contrary contained in the body of the notice simply put this is not a case of taxpayer prejudice which congress intended to rectify through the addition of the last sentence of sec_6213 in light of the text of the last sentence of sec_6213 a and its legislative_history we hold that such provision does not operate in the instant case to render petitioner’s petition timely cc conclusion the notice_of_deficiency issued by respondent is valid and petitioner failed to file a timely petition with this court accordingly petitioner’s motion to dismiss for lack of jurisdiction will be denied and respondent’s motion to dismiss for lack of jurisdiction will be granted we do not address in this opinion the situation in which a taxpayer receives a deficiency_notice omitting the petition date and files his petition just after expiration of the filing period set forth in the first sentence of sec_6213 due to the taxpayer’s miscalculation thereof to reflect the foregoing an appropriate order denying petitioner’s motion to dismiss for lack of jurisdiction and granting respondent’s motion to dismiss for lack of jurisdiction will be entered reviewed by the court wells cohen gerber ruwe whalen halpern beghe laro and thornton jj agree with this majority opinion -- - beghe j concurring my impression is that it was due to mere inadvertence a ministerial omission that respondent’s employees charged with the responsibilities of preparing and sending the notice_of_deficiency failed to stamp the date for filing the petition at the appropriate space provided on the notice form it was not with the intention of flouting the expressed will of congress after all the commissioner has redesigned the statutory notice form so that it provides a space for stamping the date by which the petition must be filed the vast majority of the statutory notices that are issued bear the requisite date stamp and nothing we say or do in the majority opinion encourages the commissioner to be less than diligent in his continuing efforts to achieve 100-percent compliance with the congressional mandate it’s also my impression consistent with the majority’s inference that there was no detrimental reliance or confusion on petitioner’s part that he decided to file the petition more than days after issuance of the notice with a view to testing its validity since petitioner a member of the bar chose not to testify in the hearing on the cross-motions i’m comfortable in making this inference see 6_tc_1158 affd on other grounds 162_f2d_513 10th cir it agree with the majority and judges foley and swift that the statute despite its imperative mood and lack of a savings -- - provision like the second sentence of sec_7522 doesn’t require us to invalidate the notice to invalidate the notice would impose a disproportionately severe sanction against the fisc any impression created by the commissioner’s occasional mistake evidenced by this case and by 114_tc_489 upholding validity of similar notice where taxpayer filed petition within 90-day period specified by sec_6213 that the commissioner is flouting the expressed will of congress is belied by the revised format of the notice form and the directions and instructions in the internal_revenue_manual having expressed agreement with the majority’s upholding of the notice what should we do with the petition in the absence of any argument of detrimental reliance or any evidence of petitioner’s confusion the court’s response to a somewhat analogous situation in 112_tc_183 at least raises the question whether some sanction against respondent or relief to petitioner would be appropriate i join the majority in answering the question in the negative in this case because petitioner has failed to dispel ' see eg audit internal_revenue_manual cch sec_4 pincite statutory notice letter must include the last day taxpayer can file petition with tax_court audit internal_revenue_manual cch exhibit pincite form of deficiency_notice cover letter as revised in includes heading last day to file a petition with the united_states tax_court audit internal_revenue_manual cch sec_4 pincite issuer of deficiency_notice must enter last day to file date in the form letter the impression that the late filing of his petition was a product of his conscious resolve to test the validity of the notice or even to allege that he was confused by the notice i don’t believe he’s entitled to a ticket of admission to the tax_court i’m therefore comfortable in making our usual comment that he’s not without a remedy---he can pay the deficiency and claim and sue for a refund see eg 105_tc_220 n citing 55_tc_138 in any event attorneys who are professionally charged with the responsibility generally of counting days for statute_of_limitations purposes---not just in tax cases---should be held to a higher standard than other pro_se petitioners cf rendina v commissioner tcmemo_1996_392 sisson v commissioner tcmemo_1994_545 derochemont v commissioner tcmemo_1991_600 citing whitaker v commissioner tcmemo_1988_418 citing 265_f2d_511 9th cir affg a memorandum opinion of this court all this leaves for another day the question of what to do with the case of a late filing pro_se lay petitioner who might be suffering from cognitive deficit dyscalculia or other disability the resulting residual uncertainty about what we would do in such a case should help to stiffen the commissioner’s resolve to achieve 100-percent compliance in the future -- - chabot j dissenting the congress decided that if the commissioner sent a notice_of_deficiency to a taxpayer then the taxpayer should have help in determining the last date for petitioning this court the congress decided to charge the commissioner with the task of providing this help the congress decided to effectuate the foregoing by enacting that the commissioner shall include on each notice_of_deficiency emphasis added the last date for petitioning this court sec a of the act the majority’s opinion may be read to permit or perhaps even encourage the commissioner to ignore the obligation of the statute with no consequences except where the taxpayer was misled and detrimentally relied on the misleading interpretation or perhaps where the taxpayer filed the petition just after the expiration of the statutory filing period from the foregoing i dissent it shall when used in a statute the word shall is ordinarily a word of command see 295_us_490 citing 281_us_528 295_f2d_772 5th cir 71_tc_752 neither the context of the statutory provision nor its legislative_history indicates that in section a of the - - act the word shall was intended to be directory rather than mandatory indeed the full text of section of the act set forth supra in the majority’s opinion p shows that shall appears in each subsection of section of the act thus far it has not been seriously suggested that shall is other than mandatory as it appears in subsections b and c giving shall the same meaning in each of the three places it appears in section of the act i conclude that the congress’ choice of that word in subsection a mandates the commissioner to state on the notice_of_deficiency what is the last date for petitioning this court see 349_us_232 104_tc_498 and cases cited therein office of the legislative counsel u s house of representatives style manual drafting suggestions for the ‘tn 349_us_232 the supreme court instructed as follows it may be that congress granted less than some thought or less than was originally intended we can only take the code as we find it and give it as great an internal symmetry and consistency as its words permit we would not be faithful to the statutory scheme as revealed by the words employed if we gave paid_or_accrued a different meaning for the purposes of sec_122 i r c than it has in the other parts of the same chapter to the same effect see 508_us_152 trained drafter pincite i would hold that section a of the act requires the commissioner to state on the notice_of_deficiency what is the last date for petitioning this court and that the statutory language is not merely directory that shall is not here the functional equivalent of may tl hach section a of the act requires the commissioner to state this information on each notice_of_deficiency as the majority’s opinion notes the congress concluded that some taxpayers need assistance in determining the deadline for filing a timely petition however the enacted statutory language and legislative_history do not indicate that the commissioner is obligated to provide the required assistance only to those who need it or who might reasonably be expected to need it rather the congress imposed the statutory obligation with the house legislative counsel’s office’s style manual instructs legislative drafters as follows use same word over and over --if you have found the right word don’t be afraid to use it again and again in other words don’t show your pedantry by an ostentatious parade of synonyms your english teacher may be disappointed but the courts and others who are straining to find your meaning will bless you avoid utragquistic subterfuges ----do not use the same word in different ways in the same draft unless you give the reader clear warning --- - respect to each notice_of_deficiency it is not at all unusual for the congress to act more broadly than the confines of the problem described in the legislative_history the congress has done so in many different areas of the tax law see eg bartels trust for ben of univ v united_states 209_f3d_147 2d cir relating to charities’ unrelated_trade_or_business income 633_f2d_114 8th cir relating to the definition of public_utility_property for investment_credit purposes 77_tc_1107 relating to subchapter_s corporations’ one-shot elections 47_tc_269 relating to includability of the value of certain annuities in decedents’ estates where the congress has chosen to so legislate the courts do not confine the statute to the original problem but rather apply the statute to the wider net that the congress has cast the legislative_history does not explain why the congress chose to use statutory language that is broader than the problem it sought to address however it is plain that the congress required the commissioner to provide assistance on each notice_of_deficiency and not merely where the assistance was or might be -- - needed we may speculate that the congress so acted in order to simplify the commissioner’s obligations by not requiring the commissioner to make case-by-case determinations it is possible of course that the congress decided to avoid case-by- case determinations on the part of the commissioner and yet require or permit the court to make such determinations this seems to be contemplated in the majority’s opinion see supra p note and is stated in judge swift’s dissent see infra p however i do not find evidence of such a distinction in either the statute or the legislative_history in any event it is clear that the congress required the commissioner to provide the filing_date deadline information on each notice_of_deficiency a rule broader than the problem that gave rise to congress’ concern tiil the shotgqun behind the door in section of the act the congress imposed an obligation on the commissioner the congress contemplated that the commissioner might err in carrying out this obligation by putting the wrong filing deadline date on the notice_of_deficiency accordingly in section of the act the congress provided a consequence for such an error the commissioner is not allowed to sandbag the taxpayer even see eg 825_f2d_905 5th cir waiting until the expiration of the continued - inadvertently by putting a date on the notice_of_deficiency that is after the last date for filing a timely petition the congress accomplished this in section b of the act by providing that a petition will be timely if it is filed by the date that the commissioner set forth on the notice_of_deficiency consistent with the approach in section a of the act the taxpayer’s right to the subsection b relief is not affected by whether the taxpayer was in fact misled by the commissioner’s incorrect advice thus the congress specifically provided a consequence to the commissioner’s failure to comply correctly but the majority in the instant case hold there is not any consequence to the commissioner’s failure to comply at_all not only is there not any consequence provided for in section of the act under the majority’s holdings but there is not a shotgun behind the door the effect of the majority’s holding is to make section a of the act into mere surplussage section b of the act presumably would continue to operate in those instances where the commissioner chose to specify in the notice_of_deficiency a cutoff date for filing a continued limitations_period to point out an error recognizable well before see 373_us_341 -- - petition subsection c would continue to provide an effective date but under the majority’s holdings subsection a would not have effect the majority’s construction offends the well-settled rule_of statutory construction that all parts of a statute if at all possible are to be given effect 412_us_609 see 860_f2d_396 11th cir affd 495_us_641 814_f2d_1304 9th cir affg tcmemo_1985_25 we can interpret the statute so as to make it work and we can do so without arrogating to this court the authority to make line-drawing decisions that normally are regarded as being within the province of the congress section a of the act directs the commissioner to include certain information on each notice_of_deficiency under sec_6212 of the internal_revenue_code_of_1986 respectfully i would interpret this congressional command as an instruction that the commissioner must comply with in order to have a valid notice_of_deficiency it is simple for the commissioner to comply with this congressional command it is simple for a reviewing court ordinarily this court to determine whether this congressional command has been complied - - with in any specific instance ’ the power to determine the validity of a notice_of_deficiency is one that clearly is within this court’s arsenal of powers the exercise of this power does not draw us into the uncertainties of limitations periods and restrictions on assessments that may well result from other proposals although invalidation of the notice_of_deficiency may provide a windfall to some taxpayers such windfalls are wholly within the power and it may be the technology of the commissioner to eliminate entirely invalidating the notice_of_deficiency under these circumstances may be regarded as legislating but--- we often must legislate interstitially to iron out inconsistencies within a statute or to fill gaps resulting from legislative oversight or to resolve ambiguities resulting from a legislative compromise u s bulk carriers v arg400_us_351 fn ref omitted invalidating the notice_of_deficiency is consistent with the statutory scheme it will put the shotgun back behind the door we have on other occasions refrained from such interstitial legislation and left the statute with meaningless provisions sec_7522 provides that notices of deficiency and other specified documents must include descriptions of the bases for certain matters the adequacy of any such description may fairly be open to dispute the statute provides that an inadequate description shall not invalidate such notice this contrasts sharply with the reguirement of sec a of the act where proper compliance ordinarily 1s not open to dispute - - but we have done so only reluctantly and after making substantial efforts to give effect to all the statutory language and we have acknowledged when our efforts failed see eg 70_tc_373 70_tc_446 72_tc_81 affd without published opinion 688_f2d_815 2d cir in that instance our continuing respectful dialogue with the congress resulted in the enactment of public law 94_stat_3469 enacted in even before adams was affirmed which revised the law to resolve the problems we had struggled with the majority’s holdings in the instant case make part of the statute meaningless there is a way to give effect to the entire ‘tn 72_tc_81 ndollar_figure we stated as follows it was not without considerable deliberation and thought that our decision herein was reached we can certainly appreciate congress’ desire to eliminate the potential for abuse inherent in dealings with tax- exempt_organizations also we are not unaware of the difficulty in drafting legislation which will equitably dispose_of a variety of factual settings regrettably however when considering all the potentially viable alternatives available to assist us in implementing the statute we were consistently confronted with another statute or well-established rule_of law which prevented our reaching a satisfactory resolution of the problems discussed herein -- p7 - statute and to do so within our normal range of powers and ina way that is not likely to lead us into difficult interpretative and practical problems the majority reject that approach respectfully i dissent gale and marvel jj agree with this dissenting opinion - - swift j dissenting i generally agree with the analysis set forth in judge foley’s dissent and with his suggested conclusion that the petition herein be treated as timely in this case however i would not conclude as a matter of law that respondent’s failure to provide in the notice_of_deficiency the specific due_date for filing a tax_court petition automatically provides the taxpayer an unlimited period of time to do so respondent’s failure to provide the due_date should extend the deadline for the filing of a tax_court petition for a reasonable period of time based on the facts and circumstances of each case and based on the intent and conduct of the taxpayer in the current case there is no evidence of intentional mischief by petitioner and -- in the realities of the business world -- days including weekends and holidays particularly in the absence of a due_date provided by respondent is but a blink herein i would conclude that the petition is timely - foley j dissenting in section a of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 congress provided the secretary_of_the_treasury or the secretary’s delegate shall include on each notice_of_deficiency the date determined by such secretary or delegate as the last day on which the taxpayer may file a petition with the tax_court congress further provided that the date determined by the internal_revenue_service irs would establish the deadline for filing a petition with this court section b of rra amends sec_6213 by adding the following thereto any petition filed with the tax_court on or before the last date specified for filing such petition by the secretary in the notice_of_deficiency shall be treated as timely filed the majority concludes that because the last date for filing a timely tax_court petition was not specified by the deficiency_notice in this case the petition could not be filed on or before any such date majority op p and that the last sentence of sec_6213 does not operate in the present case majority op p i disagree the plain language of the statute provides that the irs must determine a date this date may establish a deadline that is later than the statutorily prescribed 90-day period and petitions filed on or before the deadline established by the irs shall be treated as timely filed respondent’s failure to -- - provide any specified date is tantamount to providing that there is no deadline accordingly the petition is timely the majority asserts that respondent’s position finds further support in the legislative_history majority op p again i disagree assuming arguendo that the statute is not clear on its face the legislative_history on the contrary bolsters petitioner’s contention in setting forth the rationale for the amendment to sec_6213 the senate_finance_committee report report states the committee believes that taxpayers should receive assistance in determining the time period within which they must file a petition in the tax_court and that taxpayers should be able to rely on the computation of that period by the irs s rept pincite 1998_3_cb_537 emphasis added focusing on the statement that taxpayers should be able to rely on the computation of that period by the irs the majority emphasizes that petitioner did not contend that he detrimentally relied on the information in the notice and that the theory of detrimental reliance is not applicable in this case because no misleading information was provided i agree that the theory of detrimental reliance is not applicable neither the statute nor the legislative_history imposes such a requirement while the report provides that taxpayers should be able to rely on the computation of that --- - period by the irs the report does not require a taxpayer to establish detrimental reliance moreover i believe the irs provided misleading information to petitioner while the text of the notice states that you have days from the above mailing date of this letter to file a petition the space in the upper right corner of the notice entitled last day to file a petition with the united_states tax_court is blank this notice is more confusing than notices issued under prior_law and creates the type of confusion that congress intended to remedy the irs made a mistake and did not follow the congressional mandate and as a result the petition should pursuant to sec_6213 be treated as timely filed the majority’s holding is contrary to the statute and legislative_history in essence it allows the irs to circumvent the congressional mandate that is an unreasonable interpretation of the statute accordingly i respectfully dissent colvin j agrees with this dissenting opinion
